Name: Commission Regulation (EEC) No 685/90 of 21 March 1990 amending Commission Regulation (EEC) No 2062/80 on the conditions and procedure for granting or withdrawing recognition of producers'organizations and associations thereof in the fishing industry
 Type: Regulation
 Subject Matter: agricultural structures and production;  economic conditions;  fisheries
 Date Published: nan

 22. 3 . 90 Official Journal of the European Communities No L 76/ 13 COMMISSION REGULATION (EEC) No 685/90 of 21 March 1990 amending Commission Regulation (EEC) No 2062/80 on the conditions and procedure for granting or withdrawing recognition of producers' organizations and associations thereof in the fishing industry Whereas Commission Regulation (EEC) No 2062/80 (') should therefore be amended accordingly ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fishery Products, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3796/81 of 29 December 1981 on the common organization of the market in fishery products ('), as last amended by Regula ­ tion (EEC) No 2886/89 (2), Having regard to Council Regulation (EEC) No 105/76 of 19 January 1976 on the recognition of producers' organi ­ zations in the fishing industry (3), as amended by Commission Regulation (EEC) No 3940/87 (4), and in particular Article 3 thereof, Whereas Regulation (EEC) No 105/76 procides that a producers' organization must show that it is sufficiently active economically in order to obtain recognition ; Whereas experience has shown that it is necessary to adjust the minimum annual output of certain fishery products which is required of a producers' organization if it is to be recognized ; Article 1 In point 4 of Article 2 ( 1 ), the words 'frozen sardines' are replaced by the words : 'products listed in Annex II to Regulation (EEC) No 3789/81 '. Article 2 This Regulation shall enter into force on 1 January 1990 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 21 March 1990 . For the Commission Manuel MARfN Vice-President (') OJ No L 379, 31 . 12, 1981 , p. 1 . O OJ No L 282, 2 . 10 . 1989, p. U O OJ No L 20, 28 . 1 . 1976, p. 39 . (*) OJ No L 373, 31 . 12. 1987, p. 6. 0 OJ No L 200, 1 . 8 . 1980, p. 82.